Judgment, Supreme Court, New York County (Peter Tom, J.), entered February 15, 1994, which, following a jury trial, inter alia, awarded plaintiff the sum of $2,047,000, *424plus interest, costs and disbursements, unanimously affirmed, without costs. Appeal from an order of the same court and Justice, entered on or about December 6, 1993, which granted defendants’ motion for judgment notwithstanding the verdict or for a new trial or, alternatively, to reduce the jury verdict on the ground of excessiveness to the extent of reducing the amount of the jury’s verdict, unanimously dismissed as superseded by the appeal from the judgment of February 15, 1994, without costs.
The record supports the trial court’s reduction of the jury award in respect to plaintiff’s pain and suffering both up to the date of verdict and in futuro as well as the future medical expense. Respect must be accorded to the sound exercise of discretion by the Trial Judge, who was in the best position to hear and see the witnesses testify and to observe courtroom events (see, Pena v New York City Tr. Auth., 185 AD2d 794, 795). As for defendants’ contention that they were prejudiced by certain comments made by plaintiff’s counsel in the course of his summation, their failure to object or move for a mistrial constitutes a waiver of any right to complain (CPLR 4017; see, Torrado v Lutheran Med. Ctr., 198 AD2d 346, 347), and they were certainly not deprived of a fair trial.
We have considered the parties’ remaining arguments and find them to be without merit. Concur—Rubin, J. P., Ross, Asch and Mazzarelli, JJ.